Citation Nr: 0609951	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  01-06 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for degenerative arthritis of the lumbar spine prior 
to April 19, 2001.

2.  Entitlement to a disability rating in excess of 40 
percent for degenerative arthritis of the lumbar spine 
subsequent to April 18, 2001.

3.  Entitlement to a separate disability rating for 
degenerative arthritis of the cervical spine.  


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran had active military service from December 1943 to 
January 1944, from January 1945 to September 1949, from 
September 1950 to January 1951, and from February 1953 to 
July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  That rating decision granted an 
increased rating of 20 percent for the veteran's service-
connected arthritis of the lumbar spine.  In a December 2001 
Supplemental Statement of the Case, the RO granted an 
increased rating of 40 percent effective April 18, 2001.

In March 2002 the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The Board has added the intertwined issue of entitlement to a 
separate disability rating for degenerative arthritis of the 
cervical spine.  This issue is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period of time prior to April 19, 2001, the 
veteran's service-connected arthritis of the lumbar spine was 
not manifested by more than moderate limitation of motion of 
the lumbar spine.  

2.  For the period of time effective from April 18, 2001, the  
veteran's service-connected arthritis of the lumbar spine is 
not manifested by more than severe limitation of motion, and 
is not manifested by unfavorable ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent rating for lumbar spine arthritis for the period of 
time prior to April 19, 2001, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.71a, 
Diagnostic Codes 5003, 5292 (2002) (effective prior to 
September 26, 2003).  

2.  The criteria for a disability rating in excess of 40 
percent rating for lumbar spine arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.71a, Diagnostic Codes 5003, 5292 (2002) (prior to 
September 26, 2003), and Diagnostic Codes 5003, 5242 (2005) 
(after September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated 
April 2004, satisfied the duty to notify provisions.  The 
veteran's VA medical treatment records have been obtained and 
he has been accorded a recent VA Compensation and Pension 
examination.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  Consequently, the 
Board finds that VA has met the duties to notify and assist 
as to the issues decided herein.  The initial denial of the 
claim for an increased rating was in September 2000 which was 
prior to the initial letter which satisfied the duty to 
notify and assist the veteran.  However, the claim has been 
subsequently re-adjudicated in a December 2005 Supplemental 
Statement of the Case.  To the extent that VA has failed to 
fulfill any duty to notify or assist the veteran, the Board 
finds that error to be harmless.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection for arthritis of the lumbosacral spine was 
granted by a November 1968 RO rating decision and a 10 
percent disability rating under Diagnostic Code 5003 was 
assigned.  In June 2000 the veteran filed a claim for an 
increased rating and a September 2000 rating decision granted 
an increased rating of 20 percent under Diagnostic Code 5003 
and 5292 for moderate limitation of motion of the lumbar 
spine resulting from the service-connected arthritis.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292 (2000).  The 
effective date of the 20 percent rating was from the date of 
the veteran's claim for an increased rating for his service-
connected back disability.  A December 2001 Supplemental 
Statement of the Case granted an increased rating of 40 
percent under Diagnostic Code 5003 and 5292 for severe 
limitation of motion of the lumbar spine resulting from the 
service-connected arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5292 (2000).  The effective date of the 40 
percent rating was April 2001.  

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the medical evidence with 
respect the criteria for rating the veteran's service-
connected arthritis of the lumbar spine.  The evidence 
includes, but is not limited to: service medical records; the 
veteran's contentions, including testimony from a March 2002 
hearing; VA medical treatment records; and, VA examination 
reports.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show 
with respect to the claim for an increased rating.  

As a preliminary matter, the Board notes that during the 
course of this appeal the regulations for rating disabilities 
of the spine were twice revised effective September 23, 2002, 
and effective September 26, 2003.  See 67 Fed. Reg. 54345 
(Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
regulations for intervertebral disc syndrome under Diagnostic 
Code 2593 that became effective on September 23, 2002, 
contained notes addressing the definition of incapacitating 
episodes and addressing rating procedure when intervertebral 
disc syndrome is present in more than one spinal segment.  
These notes were omitted when the criteria for intervertebral 
disc syndrome were reclassified as Diagnostic Code 5243, 
effective on September 26, 2003.  This omission was 
apparently inadvertent and was corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004).  The correction was made 
effective from September 26, 2003.  However, the veteran is 
not rated under the diagnostic code for disc disease, and 
radiculopathy was not identified on the recent, September 
2004, VA examination.  Also, at this examination the denied 
any incapacitating episodes of back symptoms requiring 
bedrest or treatment prescribed by a physician.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003). 
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).

The veteran is rated for degenerative arthritis of the lumbar 
spine.  The Diagnostic Coder for degenerative arthritis 
instructs that the disability is rated under the limitation 
of motion of the joints affected.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005).  The Rating Schedule, prior to 
September 26, 2003, provided ratings for limitation of motion 
of the lumbar spine when limitation was slight (10 percent), 
moderate (20 percent), or severe (40 percent).  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2002)(effective before September 
26, 2003).  

The Court had held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40 
(2004). "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine, with 
Diagnostic Code 5242 being assigned for degenerative 
arthritis of the spine.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2005).  Under this rating formula, a 
40 percent rating is assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less; or if there is 
favorable ankylosis of the entire thoracolumbar spine.  And, 
a 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  ("Unfavorable ankylosis" 
is defined, in pertinent part, as "a condition in which the 
entire thoracolumbar spine is fixed in flexion or 
extension".    38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 5.  These criteria 
are to be applied irrespective of whether there are symptoms 
such as pain (whether or nor it radiates), stiffness, or 
aching in the affected area of the spine.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine.  The schedular criteria "are meant to encompass and 
take into account the presence of pain, stiffness, or aching, 
which are generally present when there is a disability of the 
spine."  68 Fed. Reg. at 51,455 (Supplementary Information).  

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to "the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 20 percent for 
degenerative arthritis of the lumbar spine for the period of 
time prior to April 19, 2001.  The last VA Compensation and 
Pension examination conducted prior to this date was in 1968 
and did not reveal range of motion test results.  A series of 
private, and service department retiree medical treatment 
records for the this time period reveal occasional complaints 
of back pain.  However, there is no medical evidence of 
record showing that the veteran's service-connected arthritis 
of the lumbar spine was manifested by more than moderate 
limitation of motion of the lumbar spine for the period of 
time prior to April 19, 2001.  Accordingly, a disability 
rating in excess of 20 percent for this period of time must 
be denied.  

The preponderance of the evidence is also against the 
assignment of a disability rating in excess of 40 percent for 
degenerative arthritis of the lumbar spine for the period of 
time subsequent to April 18, 2001.  The medical evidence 
obtained reveals a private medical treatment record dated 
April 19, 2001, which shows that the veteran began having 
increased complaints of low back pain.  Several follow-up 
treatment records show continuing complaints of back pain, 
although they do not contain specific range of motion testing 
results, or other evidence which is applicable to the rating 
scheduled.  

In August 2001, a VA examination of the veteran was 
conducted.  The veteran complained of back stiffness and 
pain.  Physical examination revealed no tenderness of the low 
back.  Range of motion testing revealed:  40 degrees forward 
flexion; lateral flexion to 10 degrees bilaterally; and, 
lateral rotation to 25 degrees bilaterally.  No range of 
motion for extension was given.  Based on these findings the 
RO assigned a 40 percent disability rating for severe 
limitation of motion of the lumbar spine.  

In September 2004, the most recent VA examination of the 
veteran was conducted.  The veteran had increased complaints 
of low back pain.  Range of motion testing revealed:  40 
degrees forward flexion; 10 degrees extension; and, lateral 
flexion to 10 degrees bilaterally.  Rotation testing could 
not be accomplished due to pain.  

The preponderance of the evidence is also against the 
assignment of a disability rating in excess of 40 percent for 
degenerative arthritis of the lumbar spine for the period of 
time subsequent to April 18, 2001.  The veteran is presently 
rated at the maximum disability rating of 40 percent for 
severe limitation of motion of the lumbar spine under the old 
rating schedule.   38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002)(effective before September 26, 2003).  Under the 
current rating criteria, unfavorable ankylosis of the entire 
thoracolumbar spine is required to warrant a rating in excess 
of 40 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5242 
(2005).  Ankylosis of the thoracolumbar spine is not shown.  
Accordingly entitlement to a disability rating in excess of 
40 percent for arthritis of the lumbar spine is denied.  

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claims for increased ratings, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A disability rating in excess of 20 percent for arthritis of 
the lumbar spine for the period of time prior to April 19, 
2001, is denied. 

A disability rating in excess of 40 percent for arthritis of 
the lumbar spine is denied. 


REMAND

In September 1968 a VA examination of the veteran was 
conducted.  The x-ray examination report indicated that the 
veteran's "complete spine" was x-rayed and there was 
"evidence of early degenerative disease [arthritis] 
throughout the spine."  Based on this x-ray evidence of 
arthritis within the first year of separation from service, a 
November 1968 rating decision granted service connection for 
"arthritis, degenerative, early spine."  

Based upon the x-ray examination report and the phrasing of 
the rating decision appears to the Board that service 
connection for arthritis of the entire spine, including the 
cervical spine, was granted by the 1968 rating decision.  In 
June 2000, the veteran filed his current claim for an 
increased rating for his service-connected arthritis of the 
spine.  In his written contentions, and his March 2002 
hearing testimony, the veteran referred to increasing pain in 
his low back.  Accordingly, the Board rephrased the issues 
adjudicated above.  However, there is medical evidence of 
arthritis of the cervical spine, and in a December 2005 
statement, the veteran refers to neck pain and arthritis of 
the neck.  The current rating criteria requires that 
disabilities of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 
(6)(2005).  As such, the question of a separate disability 
evaluation for the veteran's arthritis of the cervical spine 
must be remanded to the RO.  

Review of the medical evidence of record does not show that 
medical evidence adequate to rate a cervical spine disability 
is of record.  Therefore, a VA examination needs to be 
conducted.  The United States Court of Appeals for Veterans 
Claims ("the Court") has held that, when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Also, additional notification to the veteran is required with 
respect to the issue involving rating the veteran's cervical 
spine arthritis since additional notification requirements 
have been imposed with respect to claims.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006); VBA Fast Letter (06-04) (March 14, 
2006).  

Accordingly, the case is REMANDED for the following action:

1.  Notification and development action 
required by the VCAA must be completed 
with regard the issue of entitlement to a 
separate disability rating for cervical 
spine arthritis.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied with respect 
to all issues on appeal. See VBA Fast 
Letter (06-04) (March 14, 2006).

2.  The veteran should be scheduled for an 
examination to obtain medical information 
sufficient to rate cervical spine 
arthritis.  All necessary tests should be 
conducted, and the examiner should review 
the results of any testing prior to 
completion of the report.  The report of 
examination should be comprehensive and 
include a detailed account of all 
manifestations of cervical spine arthritis 
found to be present. 

3.  Following the above, the RO should 
readjudicate the veteran's claim with 
respect to whether a separate disability 
rating is warranted for arthritis of the 
cervical spine.  If any benefit on appeal 
remains denied, a Supplemental Statement 
of the Case should be issued, and the 
veteran should be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


